Citation Nr: 0316923	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cardiovascular 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, P. S.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1971, and from November 28, 1990, to March 28, 1991.  The 
veteran also had service in the National Guard between his 
first and second periods of service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to service connection for asthma, hearing loss, 
hypertension, and a cardiovascular disability.  

The veteran's claim was remanded by the Board in December 
2000.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim was remanded in December 2000 in order 
that the RO could obtain all service medical and personnel 
records from the veteran's National Guard unit for the time 
period after March 1991.  In particular, the RO was 
instructed to obtain an R2 enlistment from the National 
Guard.  

Efforts to obtain those records from the Maryland National 
Guard were not successful.  The Maryland Army National Guard 
wrote in May 2003 that the veteran was separated from the 
Maryland Army National Guard prior to 1999, and that 
discharged medical records are forwarded to the National 
Personnel Records and Holding Center.  However, it does not 
appear that the RO attempted to follow-up with the National 
Personnel Records and Holding Center for the National Guard 
records.  Also, it does not appear that the RO clarified with 
the Maryland Army National Guard where the veteran's 
personnel records, including any enlistment forms, were 
located.  

As noted by the Court, the duties of the agencies of original 
jurisdiction in this regard are mandatory, and, furthermore, 
the Board of Veterans' Appeals is obligated to insure 
compliance with the instructions in Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, under Stegall v. 
West, the veteran's claims for service connection must be 
remanded so that the RO can attempt to obtain the 
aforementioned records.  

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the Maryland 
Army National Guard and determine whether 
it has any personnel records of the 
veteran's for the time period after March 
1991, in particular an "R2 enlistment" 
form or "bar to enlistment" form for 
the time period after March 1991.  

3.  The RO should contact the National 
Personnel Records Center and obtain all 
service medical and personnel records for 
the time period after March 1991.  In 
particular, the RO should try to obtain 
an "R2 enlistment" form or "bar to 
enlistment" form for the time period 
after March 1991.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of service connection 
for asthma, hearing loss, hypertension, 
and a cardiovascular disability.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




